951 F.2d 1323
293 U.S.App.D.C. 56
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re BLACK TELEVISION WORKSHOP OF LOS ANGELES, INC., Petitioner,
No. 91-1254.
United States Court of Appeals, District of Columbia Circuit.
Dec. 4, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for writ of mandamus, the response thereto, and the reply, it is


2
ORDERED that the petition be denied.   Given the necessity for the Federal Communications Commission's ("FCC") investigation into whether petitioner had engaged in an unauthorized transfer of control, the FCC's September 1988 conditional grant of petitioner's request for special temporary authority, and the FCC's January 1991 order directing the FCC staff to consider petitioner's distress sale application, the agency's delay in acting upon the application for modification of the construction permit is not so egregious as to warrant the extraordinary relief requested.   See Telecommunications Research Action Center v. FCC, 750 F.2d 70, 80 (D.C.Cir.1984).   Delay has been due in large part to petitioner's proposal for a distress sale in lieu of a hearing.   If the request for a distress sale is unsuccessful and petitioner elects to proceed with the hearing, the Commission agrees that petitioner will then be entitled to a ruling on its modification application within a reasonable time.